ORDER

PER CURIAM.
Robert McQuerry (“Claimant”) appeals the award of the Labor and Industrial Commission’s (“Commission”) denying his claim for worker’s compensation benefits. We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their information only, explaining the reasons for our decision.
The judgment is affirmed pursuant to Rule 84.16(b).